Exhibit 10.6
 
 
FIRST LETTER AMENDMENT
 
Dated as of August 15, 2011
 
Deutsche Bank AG New York Branch,
as Administrative Agent under the
Credit Agreement referred to below 200 Crescent Court, Suite 550
Dallas, Texas 75201
 
Re:Summit Hotel OP, LP Secured Credit Facility
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of April 29, 2011 by and
among Summit Hotel OP, LP (the “Borrower”), Summit Hotel Properties, Inc., as
parent guarantor, the other guarantors named therein, Deutsche Bank AG New York
Branch, as administrative agent (the “Administrative Agent”), the financial
institutions identified therein as lender parties (the “Lender Parties”), RBC
Capital Markets and Keybank National Association, as syndication agents, Regions
Bank, as documentation agent, and Deutsche Bank Securities Inc., as sole lead
arranger and book-running manager (the “Credit Agreement”). Capitalized terms
not otherwise defined herein shall have their respective meanings set forth in
the Credit Agreement.
 
It is hereby agreed by you and us as follows: 1. Amendments to Credit Agreement.
 
(a)    The definition of “Consolidated EBITDA” contained in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
 
“Consolidated EBITDA” means, for the most recently completed four fiscal
quarters, without duplication, for the Parent Guarantor and its Consolidated
Subsidiaries, Consolidated net income or loss for such period, plus (x) the sum
of (i) to the extent actually deducted in
determining said Consolidated net income or loss, Consolidated Interest Expense,
minority interest and provision for taxes for such period (excluding, however,
Consolidated Interest Expense and taxes attributable to unconsolidated
subsidiaries of the Parent Guarantor and any of its Subsidiaries), (ii) the
amount of all amortization of intangibles and depreciation that were deducted
determining Consolidated net income or loss for such period, and (iii) any
non-recurring non-cash charges (including one-time non-cash impairment charges)
in such period to the extent that such non-cash charges (A) do not give rise to
a liability that would be required to be reflected on the Consolidated balance
sheet of the Parent Guarantor (and so long as no cash payments or cash expenses
will be associated therewith (whether in the current period or for any future
period)) and (B) were deducted in determining Consolidated net income or loss
for such period, minus (y) to the extent included in determining Consolidated
net income or loss for such period, the amount of non-recurring non-cash gains
during such period, plus (y) with respect to each Joint Venture, the JV Pro Rata
Share of the sum of (i) to the extent actually deducted in determining said
Consolidated net income or loss, Consolidated Interest Expense, minority
interest and provision for taxes for such period, (ii) the amount of all
amortization of intangibles and
 
 
 

--------------------------------------------------------------------------------

 
 
depreciation that were deducted determining Consolidated net income or loss for
such period, and (iii) any non-recurring non-cash charges (including one-time
non-cash impairment charges) in such period to the extent that such non-cash
charges (A) do not give rise to a liability that would be required to be
reflected on the Consolidated balance sheet of the Parent Guarantor (and so long
as no cash payments or cash expenses will be associated therewith (whether in
the current period or for any future period)) and (B) were deducted in
determining Consolidated net income or loss for such period, in each case of
such Joint Venture determined on a Consolidated basis and in accordance with
GAAP for such four fiscal quarter period; provided that Consolidated EBITDA
shall be determined without giving effect to any extraordinary gains or losses
(including any taxes attributable to any such extraordinary gains or losses) or
gains or losses (including any taxes attributable to such gains or losses) from
sales of assets other than from sales of inventory (excluding Real Property) in
the ordinary course of business; provided further that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition or disposition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
such four fiscal quarter period, Consolidated EBITDA will be adjusted (1) in the
case of an acquisition, by adding thereto an amount equal to (A) in the case of
an acquired Asset that is a newly constructed Hotel Asset with no operating
history, the Pro Forma EBITDA, if any, of such Asset, or (B) in the case of any
other acquired Asset, such acquired Asset’s actual Consolidated EBITDA (computed
as if such Asset was owned by the Parent Guarantor or one of its Subsidiaries
for the entire four fiscal quarter period) generated during the portion of such
four fiscal quarter period that such Asset was not owned by the Parent Guarantor
or such Subsidiary and (2) in the case of a disposition, by subtracting
therefrom an amount equal to the actual Consolidated EBITDA generated by the
Asset so disposed of during such four fiscal quarter period; provided further
that in the case of Hotel Asset that shall be repositioned by means of a change
of hotel brand franchisor and where such Asset is fully closed for renovations,
upon the re-opening of such Asset, all Consolidated EBITDA allocable to such
Asset prior to the re-opening shall be excluded from the calculation of
Consolidated EBITDA and instead Consolidated EBITDA will be increased by the
amount of Pro Forma EBITDA of such Asset, if any, (it being understood, for the
avoidance of doubt, that such Asset’s actual Consolidated EBITDA from
(including) and after the re-opening date shall not be excluded); provided
further still that no more than 10% of Consolidated EBITDA shall be Pro Forma
EBITDA (provided, that to the extent such limitation is exceeded, the amount of
such of Pro Forma EBITDA shall be removed from the calculation of Consolidated
EBITDA to the extent of such excess).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)    The following definition of shall be added to Section 1.01 of the Credit
Agreement:
 
“Pro Forma EBITDA” means, for any Asset, an amount equal to 90% of such Asset’s
forecasted EBITDA for the first four full fiscal quarters of such Asset’s
operation (following the fiscal quarter during which such Asset opens, in the
case of a newly built Asset, or re-opens, in the case of a repositioned Asset),
as determined by the Parent Guarantor and calculated in a manner consistent with
the definition of Consolidated EBITDA and as reasonably approved by the
Administrative Agent; provided, however, that (a) Pro Forma EBITDA for the
fourth full fiscal quarter of such Asset’s operation shall be adjusted to be (x)
the amount of Pro Forma EBITDA for such fourth full fiscal quarter multiplied by
(y) a fraction the numerator of which is the number of days in the fiscal
quarter during which such Asset opens or re-opens, as applicable, from and
including the first day of such fiscal quarter to but excluding the opening or
re-opening date of such Asset, as applicable, and the denominator of which is
the total number of days in such fiscal quarter during which such Asset opens or
re-opens, and (b) Pro Forma EBITDA shall
 
be adjusted on the last day of each fiscal quarter, beginning with last day of
the first full fiscal quarter of such Asset’s operation to remove the forecasted
EBITDA attributable to such fiscal quarter; and on the last day of the fourth
full fiscal quarter of such Asset’s operation, Pro Forma EBITDA for such Asset
shall be equal to zero. For the avoidance of doubt, until such Asset has four
full fiscal quarters of actual Consolidated EBITDA, it is intended that
Consolidated EBITDA include (1) the actual Consolidated EBITDA attributable to
such Asset for the period commencing on the opening date or re-opening date, as
applicable, for such Asset and ending on the last date of the fiscal quarter
during which such Asset opened or re-opened and (2) a correspondingly adjusted
amount of Pro Forma EBITDA for the fourth full fiscal quarter of such Asset’s
operation.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)    The definition of “Approved Franchisor” contained in Section 1.01 of the
Credit Agreement is hereby amended by deleting the second sentence of such
definition and replacing it with the following:
 
“The Administrative Agent confirms that as of August 15, 2011 each of the
existing franchisors of the Hotel Assets shown on Schedule Part IV of Schedule
4.01(p) hereto are satisfactory to the Administrative Agent and shall be
considered an Approved Franchisor with respect to the applicable Hotel Assets
listed in such Schedule.”
 
(d)    The definition of “Approved Manager” contained in Section 1.01 of the
Credit Agreement is hereby amended by adding the following after the last
sentence thereof:
 
“As of August 15, 2011, the following hotel managers are deemed to meet the
requirements of clause (a) of this definition of “Approved Manager”: Noble
Management Group, LLC, InterContinental Hotels Group, Courtyard Management
Corporation, Aimbridge Hospitality, HP Hotels Inc., NVN Management LLC and Zions
Hospitality Management Services.”
 
(e)    The definition of “Mortgage Constant” contained in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
 
“Mortgage Constant” means, as of any date of determination, the monthly factor
determined by the Administrative Agent by reference to a standard level constant
payment table for a fully amortizing loan with a maturity of 25 years based upon
an assumed per annum interest rate equal to the greatest of (i) the ten-year
U.S. Treasury rate as of the end of the most recent fiscal quarter plus 3.5%,
(ii) 7.0% and (iii) the weighted average interest rate then applicable to the
Advances outstanding under the Facility.
 
(f)    Section 2.01(a) of the Credit Agreement hereby amended by deleting the
reference to “$5,000,000” in such section and replacing it with a reference to
“$1,000,000”.
 
(g)    Section 2.01(c) of the Credit Agreement hereby amended by deleting the
first reference to “$250,000” in such section and replacing it with a reference
to “$1,000,000”.
 
 
4

--------------------------------------------------------------------------------

 
 
(h)    Section 5.04(a)(i) of the Credit Agreement is deleted in its entirety and
replaced with the following:
 
(i)            Maximum Leverage Ratio. Maintain as of each Test Date occurring
during any of the periods indicated below, a Leverage Ratio of not greater than
the correlative ratio indicated:
 
Period
Leverage Ratio
The Closing Date through June 30, 2011
6.25:1.00
July 1, 2011 through September 30, 2011
6.75:1.00
October 1, 2011 through December 31, 2011
7.25:1.00
January 1, 2012 through March 31, 2012
6.75:1.00
April 1, 2012 through September 30, 2012
6.50:1.00
October 1, 2012 through December 31, 2012
6.25:1.00
January 1, 2013 through March 31, 2013
6.00:1.00
April 1, 2013 through the third anniversary of
the Closing Date
5.75:1.00
The third anniversary of the Closing Date
and thereafter
5.25:1.00



 
2.Approval of Proposed Borrowing Base Assets. Pursuant to Section 5.01(k) of the
Credit Agreement, the Proposed Borrowing Base Assets identified on Schedule A
hereto are approved as Borrowing Base Assets subject to the delivery of all
applicable Collateral Deliverables and Guarantor Deliverables pursuant to the
Section 5.01(k) of the Credit Agreement. This Amendment shall serve as the
Conditional Approval Notice contemplated by Section 5.01(k) of the Credit
Agreement.
 
3.Approval of Amendment to Hotel Management Agreement. The proposed amendment to
the Amended and Restated Hotel Management Agreement, dated as of February 14,
2011, among Borrower and Interstate Management Company, LLC, in the form
attached hereto as Exhibit 1, is hereby approved.
 
4.Representations and Warranties. The Borrower represents and warrants that the
representations and warranties contained in each of the Loan Documents (as
amended or supplemented to date, including pursuant to this Amendment) are true
and correct on and as of the First Letter Amendment Effective Date (defined
below), before and after giving effect to this Amendment, as though made on and
as of such date (except for any such representation and warranty that, by its
terms, refers to an earlier date, in which case as of such earlier date).
 
5.Effectiveness of Amendment.
 
(a)    This First Letter Amendment (this “Amendment”) shall become effective as
of the first date (the “First Letter Amendment Effective Date”) on which, and
only if, each of the following conditions precedent shall have been satisfied:
 
 
5

--------------------------------------------------------------------------------

 
 
(i)The Administrative Agent shall have received counterparts of this Amendment
executed by the Borrower, the Administrative Agent and those Lenders comprising
the Supermajority Lenders or, as to any of such Lenders, advice satisfactory to
the Administrative Agent that such Lender has executed this Amendment.
 
(ii)The Administrative Agent shall have received a counterpart of the Consent
attached to this Amendment executed by each Guarantor.
 
(iii)All of the fees and expenses of the Administrative Agent (including the
reasonable fees and expenses of counsel for the Administrative Agent) due and
payable on the First Letter Amendment Effective Date shall have been paid in
full.
 
(b)    The effectiveness of this Amendment is further conditioned upon the
accuracy of the factual matters described herein. This Amendment is subject to
the provisions of Section 9.01 of the Credit Agreement.
 
6.Ratification. The Credit Agreement, as amended hereby, the Notes and each of
the other Loan Documents are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. The execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender Party or the Administrative Agent under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
 
7.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by telecopier shall be effective as delivery of
a manually executed counterpart of this Amendment.
 
8.Costs and Expenses. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 9.04 of the
Credit Agreement.
 
9.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
(Balance of page intentionally left blank.)
 
 
6

--------------------------------------------------------------------------------

 
 
This Amendment constitutes a Loan Document and shall be governed by, and
construed in accordance with, the laws of the State of New York.
 

 
Very truly yours,
 
SUMMIT HOTEL OP, LP,
     
a Delaware limited partnership

 

  By:
SUMMIT HOTEL GP, LLC,
       
a Delaware limited liability company,
       
its general partner
                        By:
SUMMIT HOTEL PROPERTIES, INC.,
       
a Maryland corporation,
       
its sole member
                     
/s/ Christopher Eng
          By:  _________________________  
 
        Name: Christopher Eng  
 
       
Title: Secretary
 
 


 


 (Signatures continued on next page)
 
 
 

--------------------------------------------------------------------------------

 
 
Agreed as of the date first above written:
 
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent, Initial Issuing Bank,
Swing Line Bank and a Lender
 
  /s/ George R. Reynolds
 
By:         ___________________________________
Name: George R. Reynolds
Title: Director
 
  
  /s/ Perry Forman
 
By:         ___________________________________
Name: Perry Forman
Title: Director
 
(Signatures continued on next page)
 
 
 

--------------------------------------------------------------------------------

 
 
REGIONS BANK,
as a Lender
 
   /s/ Michael R Mellott
 
By:         ______________________________
Name: Michael R Mellott
Title: Director
 
(Signatures continued on next page)
 
 
 

--------------------------------------------------------------------------------

 
 
ROYAL BANK OF CANADA,
as a Lender
 
     /s/ Gordon MacArthur
 
By:         ___________________________________
Name: Gordon MacArthur
Title: Authorized Signatory
 
 (Signatures continued on next page)
 
 
 

--------------------------------------------------------------------------------

 
 
KEYBANK NATIONAL ASSOCIATION,
as a Lender
as a Lender
 
    /s/ Daniel L Silbert
 
By:       ___________________________________
Name: Daniel L. Silbert
Title: Sr. Banker
 
 
 

--------------------------------------------------------------------------------

 


CONSENT
 
Dated as of August 15, 2011


Each of the undersigned, as a Guarantor under the Guaranty set forth in Article
VII of the Credit Agreement dated as of April 29, 2011, in favor of the Lender
Parties party to the Credit Agreement referred to in the foregoing First Letter
Amendment, hereby consents to such First Letter Amendment and hereby confirms
and agrees that notwithstanding the effectiveness of such First Letter
Amendment, the Guaranty is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects.
 
 
 

  SUMMIT HOTEL PROPERTIES, INC.,   a Maryland corporation       /s/ Christopher
Eng By:     Name: Christopher Eng   Title: Secretary    

 

  SUMMIT HOSPITALITY I, LLC,   a Delaware limited liability company       /s/
Christopher Eng By:     Name: Christopher Eng   Title: Secretary

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
Borrowing Base Additions
 
Staybridge Suites
4220 E. Virginia Avenue
Glendale, CO 80246
 
AmericInn
11909 West 6th Ave.
Golden (Lakewood), CO 80401
 
Holiday Inn
6310 Sugarloaf Parkway
Duluth, GA 30097
 
Hilton Garden Inn
2040 Sugarloaf Circle
Duluth, GA 30097
 
AmericInn
1910 Fillmore St. North
Twin Falls, ID 83301
 
AmericInn
1820 West Crawford Street
Salina, KS 67401
 
Homewood Suites
853 Centre Street
Ridgeland, MS 39157
 
 
 
Schedule A
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
Form of Amendment
 
 
 
 
 
 
Exhibit 1